DETAILED ACTION
This Office Action is responsive to: Application filed 22 Feb. 2021
Claims 1-20 are pending in this case. Claims 1, 8 and 15 are independent claims

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/221,254. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (Pub. No.: US 2005/0010605; Filed: Aug. 11, 2004) (hereinafter ‘Conrad”) in view of Acero et al. (Pub. No.: US 2003/0212544; Filed: May 10, 2002) (hereinafter “Acero”).

Regarding independent claims 1 and 8, Conrad disclose a method comprising:
accessing first inputs managed through a first graphic user interface operated by a project manager, wherein accessing first inputs comprises (0035):
accessing at least one document sourced by a third party user (0035; 0065; Conrad disclose a graphical user interface providing one or more display regions, with interactive control features, that displays data from databases. The control features takes the form of a hyperlink or other browser-compatible command input, and provides access to a search-assistance option for identifying one or more relevant target databases among databases  and ultimately a user accessing or retrieving one or more documents via server); 
accessing a plurality of first guidelines describing at least one first label (0060; Conrad disclose interactive control features that allow for users to view a detailed written description (guidelines) of the contents of the corresponding category of databases or of corresponding individual databases.); 
accessing a second input from a second graphic user interface operated by an expert annotator, wherein the second input is at least one of the group comprising at least one second label and at least one second guideline (0060-0062; 0064-0065; Conrad disclose the user selecting one or more portions of the displayed portion of the directory via the user interface. Block 520 entails determining whether there has been a selection made to display one or more other portions of the directory. In the exemplary embodiment, this entails determining whether the interactive control feature for one of the currently 
assigning the generated human readable prompt to a prompt pane within the work unit interface (0081; 0060-0061;  Conrad disclose system would prompt the user to first select one of the options: cases, statutes, law review; and if the cases option were selected, the system would prompt the user to select between state and federal options. Conrad also disclose displaying a window (pane) showing the root and main categorical nodes of the database directory, which is selectable using a mouse or other graphical pointer to reveal subordinate categories and/or database identifiers.).

Conrad does not expressly disclose accessing at least one first label associated with the at least one document, wherein the at least one first label is selected from a classification ontology built from a collection comprising the at least one document; and
constructing a work unit interface, wherein constructing a work unit interface comprises:
assigning a document among the at least one document to a document pane within the work unit interface;
assigning the at least one first label or the at least one second label to a label pane within the work unit interface;
generating a human readable prompt requesting a task of the document, wherein the task is a confirmation of the accuracy for classification of a label for the document within the classification ontology;
pairing a single first guideline from the plurality of first guidelines or a single second guideline with a single label of the plurality of first labels or single second label;
creating a reference button for each single guideline paired with a single label; and
placing the reference button adjacent to the paired label within the label pane of the work unit interface;
displaying to at least one annotator operating a third graphic user interface or at least one expert annotator operating the second graphic user interface the work unit interface comprising each of the document, the human readable prompt, the at least one first label or the at least one second label, and the reference button for each single guideline;
receiving at least one annotation on the work unit interface displayed on the third graphic user interface or the second graphic user interface; and
aggregating the at least one annotation received on the first graphic user interface operated by the project manager.

Acero teach accessing at least one first label associated with the at least one document, wherein the at least one first label is selected from a classification ontology built from a collection comprising the at least one document (0049; 0051; 0059; Fig. 6; Acero teach pane 366 of the graphical user interface displays a plurality of different training phrases (first label) which are used to train the model represented by the parse tree in pane 364. The user can simply select one of these phrases (such as by clicking on it with a mouse cursor) and system 350 applies the training phrase against language understanding component 350 and language model 352 illustrated in pane 364. Acero also teach the user is eventually presented with a display that shows the information set out in FIG. 6, or similar information. Thus, the user must select one of the training example (first label) from pane 366 and the parse tree (or annotation) for that example is illustratively presented in block 368.).
constructing a work unit interface, wherein constructing a work unit interface comprises:
assigning a document among the at least one document to a document pane within the work unit interface (0049; 0051; 0052; Fig. 6).
assigning the at least one first label or the at least one second label to a label pane within the work unit interface (0049; 0051; 0057; Fig. 6).
generating a human readable prompt requesting a task of the document, wherein the task is a confirmation of the accuracy for classification of a label for the document within the classification ontology (0054-0056; 0059).
pairing a single first guideline from the plurality of first guidelines or a single second guideline with a single label of the plurality of first labels or single second label (0057; Fig. 6).
creating a reference button for each single guideline paired with a single label (Fig. 6) and
placing the reference button adjacent to the paired label within the label pane of the work unit interface (Fig. 6).
displaying to at least one annotator operating a third graphic user interface or at least one expert annotator operating the second graphic user interface the work unit interface comprising each of the document, the human readable prompt, the at least one first label or the at least one second label, and the reference button for each single guideline (0049-0051; Fig. 6).
receiving at least one annotation on the work unit interface displayed on the third graphic user interface or the second graphic user interface (0049-0051; Fig. 6).
aggregating the at least one annotation received on the first graphic user interface operated by the project manager (0049-0051; Fig. 6).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Acero with Conrad for the benefit of generating a less expensive, less time consuming and less error prone annotation training data (0002-0003).

Regarding independent claim 15, Conrad disclose a interface integration system comprising: 
a data processor (0029).
a natural language modeling engine operably coupled to the input and output module, configured to execute instructions received from the data processor to:
access first inputs managed by the first graphic user interface, wherein the access to first inputs further comprises(0035):
access at least one document sourced by a third party user (0035);  
assign the generated human readable prompt to a prompt pane within the work unit interface (0081).

an input and output module from at least one of the group comprising a first graphic user interface associated with a project manager, a second graphic user interface operated by an expert annotator, and a third graphic user interface operated by an annotator;
a natural language modeling engine operably coupled to the input and output module, configured to execute instructions received from the data processor to:
access first inputs managed by the first graphic user interface, wherein the access to first inputs further comprises;
access at least one first label associated with the at least one document, wherein the at least one first label is selected from a classification ontology built from a collection comprising the at least one document; and
access a plurality of first guidelines describing at least one first label; 
access a second input from a second graphic user interface, wherein the second input is at least one of the group comprising at least one second label and at least one second guideline;
construct a work unit interface, wherein to construct a work unit interface the natural language modeling engine is further configured to:
assign a document among the at least one document to a document pane within the work unit interface;
assign the at least one first label or the at least one second label to a label pane within the work unit interface;
generate a human readable prompt requesting a task of the document, wherein the task is a confirmation of the accuracy for classification of a label for the document within the classification ontology;
pair a single first guideline from the plurality of first guidelines or a single second guideline with a single label of the plurality of first labels or single second label;
create a reference button for each single guideline paired with a single label; and
place the reference button adjacent to the paired label within the label pane of the work unit interface;
display to at least one annotator operating a third graphic user interface or at least one expert annotator operating the second graphic user interface the work unit interface comprising each of the document, the human readable prompt, the at least one first label or the at least one second label, and the reference button for each single guideline;
receive at least one annotation on the work unit interface displayed on the third graphic user interface; and
aggregate the at least one annotation in an annotation agreement interface of the first graphic user interface associated with a project manager.

Acero teach Conrad does not expressly disclose an input and output module from at least one of the group comprising a first graphic user interface associated with a project manager, a second graphic user interface operated by an expert annotator, and a third graphic user interface operated by an annotator (0049; 0051; 0059);
a natural language modeling engine operably coupled to the input and output module, configured to execute instructions received from the data processor to:
access at least one first label associated with the at least one document, wherein the at least one first label is selected from a classification ontology built from a collection comprising the at least one document (0049; 0051; 0059).
access a plurality of first guidelines describing at least one first label (0052).
access a second input from a second graphic user interface, wherein the second input is at least one of the group comprising at least one second label and at least one second guideline (0040; 0043);
construct a work unit interface, wherein to construct a work unit interface the natural language modeling engine is further configured to:
assign a document among the at least one document to a document pane within the work unit interface (0049; 0051; 0052).
assign the at least one first label or the at least one second label to a label pane within the work unit interface (0049; 0051; 0057).
generate a human readable prompt requesting a task of the document, wherein the task is a confirmation of the accuracy for classification of a label for the document within the classification ontology (0054-0056; 0059).
pair a single first guideline from the plurality of first guidelines or a single second guideline with a single label of the plurality of first labels or single second label (0057).
create a reference button for each single guideline paired with a single label (Fig. 6) and
place the reference button adjacent to the paired label within the label pane of the work unit interface (Fig. 6).
display to at least one annotator operating a third graphic user interface or at least one expert annotator operating the second graphic user interface the work unit interface comprising each of the document, the human readable prompt, the at least one first label or the at least one second label, and the reference button for each single guideline (0049-0051; Fig. 6).
receive at least one annotation on the work unit interface displayed on the third graphic user interface (0049-0051; Fig. 6).
aggregate the at least one annotation in an annotation agreement interface of the first graphic user interface associated with a project manager (0049-0051; Fig. 6).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Acero with Conrad for the benefit of generating a less expensive, less time consuming and less error prone annotation training data (0002-0003).

Claim 2-6, 9-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad) in view of Acero, further in view of Tur (Pat. No.: US 7,664,644; Filed: Jun. 9, 2006).
Regarding dependent claims 2 and 9, Conrad in view of Acero disclose the method of claims 1 and 8, wherein aggregating the at least one annotation further comprises:
constructing an annotation agreement interface, wherein constructing an annotation agreement interface further comprises:
creating a label feedback pane, wherein the label feedback pane is configured to display at least one from the group comprising a plurality of label panes and each label pane comprising a description of a label, an indicator of the number of annotated documents associated with the label, a button to delete the label from the classification ontology, and a button to edit the label (0049; 0068; 0070; 0071).
creating an annotation feedback pane, wherein the annotation feedback pane is configured to display at least one of the group comprising a collection annotation agreement score, an individual annotator agreement list, a suggested label collapse list, an agreement per label graphical representation, a collapsed agreement per label graphical representation, and a per document agreement list (Fig. 6).
creating a rules pane, wherein the rules pane is configured to display at least one of the group comprising a phrase pane, a weighting adjustment pane, and an add rule pane (0052).
Conrad in view of Acero does not expressly disclose creating a learning curve pane, wherein the learning curve pane is configured to display a graphical representation of the relationship among a number of annotations aggregated on the first graphic user interface, an agreement among annotators of a label or task of a document, and an accuracy of the classification ontology.
Tur teaches creating a learning curve pane, wherein the learning curve pane is configured to display a graphical representation of the relationship among a number of annotations aggregated on the first graphic user interface, an agreement among annotators of a label or task of a document, and an accuracy of the classification ontology (col. 7, line 60-col. 8, line 16; Fig. 6).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Tu with Conrad in view of Acero for the benefit of improving a spoken dialog system and and generating and implementing intent classification in a natural language dialog system (col. 1, lines 51-54).
Regarding dependent claims 3 and 10, Conrad in view of Acero disclose the method of claims 2 and 9, further comprising computing a plurality of initial annotation agreements from the aggregated annotations (0051-0052).

Regarding dependent claims 4 and 11, Conrad in view of Acero, further in view of Tu disclose the method of claims 3 and 10, further comprising populating the annotation agreement interface’s label feedback pane (Acero  0049; Fig. 6), learning curve pane (Tu col. 7, line 60-col. 8, line 16; Fig. 6), and annotation feedback pane with computed initial annotation agreements (Acero  0049; Fig. 6).

Regarding dependent claims 5 and 12, Conrad in view of Acero disclose the method of claims 4 and 11, further comprising displaying the plurality of initial annotation agreements on the annotation agreement interface of the first graphic user interface (0049; Fig. 6).

Regarding dependent claims 6 and 13, Conrad in view of Acero disclose the method of claims 5 and 12, further comprising:
receiving a request through the annotation agreement interface of the first graphic user interface to collapse at least one first label or task into at least one second label or task (0049; 0051; 0054; Fig. 6).
preparing at least one subsequent annotation agreement as computed from the initial annotation .agreement of the first label or task and second label or task collapsed into one another (0049; 0051; 0054; Fig. 6).
displaying on the annotation agreement interface of the first graphic user interface the at least one subsequent annotation agreement among the plurality of initial annotation agreements (0049; 0051; 0054; Fig. 6).

Regarding dependent claim 16, Conrad in view of Acero disclose the interface integration system of claim 15, wherein the natural language modeling engine operably coupled to the input and output module is further configured to execute instructions received from the data processor to:
construct an annotation agreement interface, wherein the instructions to construct an annotation agreement interface further comprises instructions to:
create a label feedback pane, wherein the instructions to create a label feedback pane configure the display of at least one from the group comprising a plurality of label panes and each label pane comprising a description of a label, an indicator of the number of annotated documents associated with the label, a button to delete the label from the classification ontology, and a button to edit the label (0049; 0068; 0070; 0071).
create an annotation feedback pane, wherein the instructions to create an annotation feedback pane configured the display of at least one of the group comprising a collection annotation agreement score, an individual annotator agreement list, a suggested label collapse list, an agreement per label graphical representation, a collapsed agreement per label graphical representation, and a per document agreement list (Fig. 6).
create a rules pane, wherein the instructions to create a rules pane configure the display of at least one of the group comprising a phrase pane, a weighting adjustment pane, and an add rule pane (0052).

Conrad in view of Acero does not expressly disclose create a learning curve pane, wherein the instructions to create a learning curve pane configure the display of a graphical representation of the relationship among a number of annotations aggregated on the first graphic user interface, an agreement among annotators of a label or task of a document, and an accuracy of the classification ontology.
Tur teaches creating a learning curve pane, wherein the instructions to create a learning curve pane configure the display of a graphical representation of the relationship among a number of annotations aggregated on the first graphic user interface, an agreement among annotators of a label or task of a document, and an accuracy of the classification ontology (col. 7, line 60-col. 8, line 16; Fig. 6).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Tu with Conrad in view of Acero for the benefit of improving a spoken dialog system and and generating and implementing intent classification in a natural language dialog system (col. 1, lines 51-54).
Regarding dependent claim 17, Conrad in view of Acero, further in view of Tu disclose the interface integration system of claim 16, wherein the natural language modeling engine operably coupled to the input and output module is further configured to execute instructions received from the data processor to:
compute a plurality of initial annotation agreements from the aggregated annotations (Acero 0051-0052).; and
populate the annotation agreement interface’s label feedback pane (Acero  0049; Fig. 6), learning curve pane (Tu col. 7, line 60-col. 8, line 16; Fig. 6), and annotation feedback pane (Acero  0049; Fig. 6).

Regarding dependent claim 18, Conrad in view of Acero disclose the interface integration system of claim 17, wherein the natural language modeling engine operably coupled to the input and output module is further configured to execute instructions from the data processor to display the plurality of initial annotation agreements on the annotation agreement interface of the first graphic user interface (Fig. 6).

Regarding dependent claim 19, Conrad in view of Acero disclose the interface integration system of claim 18, wherein the natural language modeling engine operably coupled to the input and output module is further configured to execute instructions received from the data processor to:
receive a request through the annotation agreement interface of the first graphic user interface to collapse at least one first label or task into at least one second label or task (0049; 0051; 0054; Fig. 6).
prepare at least one subsequent annotation agreement as computed from the initial annotation agreement of the first label or task and second label or task collapsed into one another (0049; 0051; 0054; Fig. 6).
display on the annotation agreement interface of the first graphic user interface the at least one subsequent annotation agreement among the plurality of initial annotation agreements (0049; 0051; 0054; Fig. 6).
Claim 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad and Acero, in view of Tu, further in view of D’Souze et al (Pub. No.: US 2015/0356260; Filed: Jun. 4, 2014) (hereinafter “D’Souze”).
Regarding dependent claims 7, 14 and 20, Conrad in view of Acero disclose the method of claims 6, 13 and 19 respectively, further comprising:
accessing at least one revised guideline through the first graphic user interface or second graphic user interface (0052).

Conrad and Acero, in view of Tu does not expressly disclose unpairing at least one single guideline paired with a single label on the work unit interface;
pairing the at least one revised guideline with an unpaired single label on the work unit interface;
creating a second reference button for the at least one paired revised guideline; and
displaying the second reference button within the work unit interface’s label pane adjacent to the single label.

D’Souza teach pairing the at least one revised guideline with an unpaired single label on the work unit interface (Figs. 7A-7F).
creating a second reference button for the at least one paired revised guideline (Figs. 7A-7F); and
displaying the second reference button within the work unit interface’s label pane adjacent to the single label (Figs. 7A-7F).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Tu with Conrad in view of Acero for the benefit of training data providing information in the natural language understanding engine.

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768